UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 21, 2011 Pollex, Inc. (Exact name of registrant as specified in its charter) Nevada 000-49933 95-4886472 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2005 De La Cruz Blvd. Suite 235, Santa Clara, CA 95050 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (408) 350-7340 Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement Debt Cancellation On March 21, 2011, Pollex, Inc. (the “Company”), entered into a Conversion and Release Agreement (the “Agreement”) with Joytoto Co., Ltd. (“Joytoto Korea”).Pursuant to the terms of the Agreement, the Company issued 166,666 shares of its common stock to Joytoto Korea in consideration for the cancellation of $20,000 owed to Joytoto Korea by the Company. Employment Agreements On March 21, 2011, the Company entered into three year employment agreements (the “Employment Agreements”) with each of Seong Yong Cho, its current President and Chief Executive Officer, and Seong Sam Cho, its current Chief Financial Officer, respectively.Pursuant to the terms of the Employment Agreements, Mr. Seong Yong Cho will continue to serve as President and Chief Executive Officer of the Company for an annual salary of $1.00 and Mr. Seong Sam Cho will continue to serve as Chief Financial Officer of the Company for an annual salary of $1.00. Item 3.02 Unregistered Sale of Equity Securities As described in Item 1.01 above, which information that is required to be disclosed under this Item 3.02 is hereby incorporated by reference into this Item, on March 21, 2011, the Company’s issued 166,666 shares of common stock to Joytoto Korea in consideration for the cancellation of $20,000 worth of debt of the Company held by Joytoto Korea. Item 9.01. Financial Statements and Exhibits (c) Exhibits. 10.1 Conversion and Release Agreement Employment Agreement with Seong Yong Cho Employment Agreement with Seong Sam Cho 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POLLEX, INC. Date: March 25, 2011 By: /s/Seong Yong Cho Seong Yong Cho, Chief Executive Officer 3
